Exhibit 10.1

AGREEMENT AND RELEASE

For good and valuable consideration, receipt of which is hereby acknowledged,
Virgil Leslie (hereinafter referred to as “Employee”) and Quality Distribution,
Inc. ( hereinafter referred to as the “Company” ) together with each and every
one of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, assigns, directors, officers, employees and agents
whether present or former (hereinafter collectively referred to as the
“Employer”), hereby agree as follows:

 

1. The Employee’s employment with the Company shall cease on April 14, 2008 (the
“Separation Date”). This Agreement shall supersede any previous employment
agreement with the Employee.

 

2. The Severance Period for The Employee shall be 64 weeks and shall be paid at
the Employee’s current base salary. The severance, minus applicable withholding
and tax deductions required by law, will be paid in accordance with the normal
payroll cycles.

 

3. The Employee shall receive medical, dental and vision coverage (if applicable
) during 64 weeks of the Severance Period at the applicable rates as all other
employee’s , including new rates that become applicable for 2009. The Employee’s
COBRA benefits (18 month eligibility ) will start on the Separation Date. During
the first 64 weeks the Company will pay for the benefit except for the Employee
portion. After 64 weeks, if the Employee remains on COBRA, the Employee is
responsible for the entire COBRA payment. If the Employee obtains other
employment that offers medical, dental , and vision coverage, within the
Severance Period, the Employee is required to take those benefits and cease
COBRA coverage from The Company.

 

4. All life insurance coverage will cease as of the Separation Date.

 

5. Short term and long term disability coverage cease as of the Separation Date.

 

6. The Employee shall retain the right to exercise vested options until
April 14, 2009. All unvested options will be forfeited effective as of the
Separation Date.

 

7. If applicable 401k contributions and Deferred Compensation contributions can
only be deducted through Employee’s last day of active employment, which is the
Separation Date.

 

8. If Employee files for Unemployment Compensation and collects weekly benefits
during the severance pay periods, the amount that Employee receives will be
deducted from Employee’s severance checks.

The Employee agrees to the following in exchange for the conditions listed
above:

 

1. The Employee agrees that he shall cooperate with Employer in the future
should the Employer need information, testimony or other material relating to
the Employee’s employment with the Employer. The Employer agrees to reimburse
the Employee for any expenses incurred or loss suffered as a result of providing
such cooperation.

 

2.

In consideration of the severance pay described in this letter, you hereby
release and forever discharge Quality Distribution including its parent,
subsidiaries, affiliates, directors and officers (hereinafter collectively
referred to as the Company) from any and all matter of actions, suits,
proceedings, claims and demands of any kind or character whatsoever, in law or
in equity, in any way directly or indirectly related to or connected with your
employment with the Company or the termination of employment with the Company,
including but not limited to claims for wrongful



--------------------------------------------------------------------------------

 

discharge, breach of contract, any and all forms of employment discrimination in
violation of any federal, state or local law (including but not limited to
claims for discrimination on the basis of race, color, religion, sex, national
origin, age and/or mental or physical handicap, whether asserted under Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2001e et seq.,
the Civil Rights Act of 1870, 42 U.S.C. Section 1981, The Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. Section 621 et seq., The
Rehabilitation Act of 1972, as amended, 29 U.S.C. Section 701 et seq., and/or
any and all other claims for additional compensation or damages of whatsoever
kind arising in connection with your employment and/or separation from
employment with the Employer. In addition, this Agreement and Release
specifically includes all claims for costs and/or attorney’s fees, if any,
incurred by you in connection with any aspect of your employment relationship
and/or your separation from employment with the Employer.

 

3. The Employee specifically understands and hereby agrees that the provisions
of this Agreement and Release extend to all of the aforementioned actions,
whether presently matured or not matured, known or unknown, suspected or
unsuspected by him, and further agrees that this constitutes an essential
material term of this Agreement. The Employer and Employee understand and
acknowledge that this Agreement and Release constitutes a binding legal
contract, and expressly consent that the Agreement shall be given full force and
effect according to each and all of its express terms and provisions.

 

4. It is specifically understood and agreed that this Agreement and Release
shall not in any way be construed as an admission that the Employer has violated
any federal, state or local law or common law duty, or that any action taken by
the Employer with respect to the Employee has been unwarranted, unjustified,
discriminatory or otherwise unlawful.

 

5. It is specifically understood and agreed that the provisions of this
Agreement and Release are severable, and that, if any provision of this
Agreement and Release or if the application thereof under any circumstances if
found to be invalid or unenforceable, all other provisions that can be given
effect without the invalid or unenforceable provision shall remain valid and
enforceable.

 

6. The Employee hereby acknowledges that he is acting of his own free will, that
he has been afforded a period of not less than twenty-one (21) days within which
to read and consider the terms of this Agreement and Release, that he has been
encouraged to seek the advice of counsel with respect to this Agreement and
Release, and that he fully understands all of the provisions and effects of this
document. In addition, the Employee hereby acknowledges that neither the
Employer nor any of its agents, representatives, or attorneys has made any
representations concerning the terms of this Agreement and Release other than
those contained herein.

 

7. The Employee acknowledges that he is fully aware that he remains free to
revoke this Agreement and Release for a period of seven (7) days following the
execution by him/her of this Agreement and Release, by providing written notice
to the Employer of his intention to revoke within the seven (7) day period in
question. The Employee further understands that this Agreement shall not become
effective or enforceable until the seven (7) day revocation period has expired.

 

8. The Employee agrees to be bound by Appendix A and Appendix B, which are
attached hereto and incorporated herein by reference.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have set their hands and seals to this Agreement
and Release.

 

Date: April 24, 2008    

/s/ VIRGIL LESLIE

    Virgil Leslie Date: April 24, 2008     QUALITY DISTRIBUTION, INC.     By:  

/s/ DENNIS R. COPELAND

    Name:   Dennis R. Copeland     Title:   Senior Vice President –
Administration



--------------------------------------------------------------------------------

Appendix A

RESTRICTIVE COVENANT

In consideration of the above severance payments and benefits, along with the
provision by the Company of trade secrets and confidential information to
Employee, the Company’s introduction to Employee of its clients and customers,
and other good and valuable consideration, Employee and Company agree as
follows:

For a period of 24 months following the Separation Date, Employee will not,
either on his own behalf or on behalf of any other person, firm or entity,
individually or collectively, directly or indirectly: (i) engage in the bulk
trucking, transloading, bulk tank cleaning, or bulk container business, or any
other business in which QDI or any of its subsidiaries are engaged as of the
Separation Date (collectively, the “Company Business”) in any geographic area in
which QDI or any of its subsidiaries participated in the Company Business during
the last 24 months prior to the Separation Date; or (ii) compete with QDI or any
of its subsidiaries, or participate as an agent, employee, officer, consultant,
advisor, representative, stockholder, partner, member, joint venturer, or in any
other capacity, or have any direct or indirect financial interest, in any
enterprise that has any material operations engaged in the Company Business in
any geographic area in which QDI or any of its subsidiaries participated in the
Company Business during the last 24 months prior to the Separation Date;
provided, however, that nothing contained herein shall prohibit Employee from
owning no more than five percent (5%) of the equity of any publicly traded
entity with respect to which Employee does not serve as an officer, director,
employee, consultant or in any other capacity other than as an investor; or
being employed by an enterprise that engages in the Company Business, but whose
principal business is not the Company Business, if Employee’s involvement is
limited to those operations that are not the Company Business.

Employee acknowledges that irreparable damage would occur in the event of a
breach of the provisions of this Restrictive Covenant by Employee. Therefore, in
addition to any other remedy to which it is entitled at law or in equity, the
Company shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Restrictive Covenant and to enforce specifically the
terms of such provisions.

If any provision of this Restrictive Covenant is found by any court of competent
jurisdiction to be invalid or unenforceable for any reason, such finding shall
not affect, impair or invalidate the remainder of this Covenant. Furthermore, if
the scope of any restriction or requirement contained in this Covenant is too
broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and any court of competent jurisdiction may so modify
such scope in any proceeding brought to enforce such restriction or requirement.

 

AGREED:

/s/ VIRGIL LESLIE

Virgil Leslie

Date: April 30, 2008



--------------------------------------------------------------------------------

Appendix B

In consideration of the above severance payments and benefits, along with the
provision by the Company of trade secrets and confidential information to
Employee, the Company’s introduction to Employee of its clients and customers,
and other good and valuable consideration, Employee and Company agree as follows

CONFIDENTIALITY

Employee will not use or disclose any Confidential Information belonging to the
Company, including its affiliates and subsidiaries. “Confidential Information”
means information or data in written, electronic, or any other form, tangible or
intangible, which is not generally known outside the Company. Confidential
Information includes, but is not limited to,

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and software, research and development objectives, budgets and
results, intellectual property applications, and other design and performance
data.

Employee will return to the Company upon termination of employment all property
belonging to the Company, including all Confidential Information in a tangible
form. The restriction in this paragraph on using or disclosing Confidential
Information extends beyond Employee’s employment with the Company, so long as
the Confidential Information is not generally known outside of the Company.



--------------------------------------------------------------------------------

NON-SOLICITATION/ NON HIRE

Employee will not, for a period of 24 months after the Separation Date (the
“Non-Solicitation Expiration”), solicit , hire, or make any other contact with,
directly or indirectly, any customer of the Company or any of its subsidiaries,
who or which was a customer at any time during the twenty-four months prior to
Employee’s Separation Date, with respect to the provision of any service to any
such customer that is the same or substantially similar to any offered or
provided to such customer by the Company or any of its subsidiaries.

Employee will not, prior to the Non-Solicitation Expiration, solicit or make any
other contact regarding the Company or any of its subsidiaries with any union or
similar organization which has a collective bargaining agreement, union contract
or similar agreement with the Company or any Subsidiary or affiliate or which is
seeking to organize employees of the Company or any Subsidiary, with respect to
any employee of the Company or such union’s or similar organization’s
relationship or arrangements with the Company or any subsidiary.

Employee will not, prior to the Non-Solicitation Expiration, solicit, hire, or
make any other contact with, directly or indirectly, any person who is an
employee or independent contractor (including, without limitation, any of the
Company’s truck drivers, owner/operators, or affiliate terminal operators, or
the employees or fleet owners associated with any affiliate terminal operator)
of the Company or any of its subsidiaries or affiliates as or the Employee’s
Separation Date (or any person who was employed by the Company or any of its
subsidiaries or affiliates at any time during the three-month period prior to
the Employee’s Separation Date) with respect to any employment services or other
business relationship.

NON-DISPARAGEMENT

Employee will not make or publish, or cause to be made or published, any
statement or information that disparages or defames the Company or any of its
subsidiaries or affiliates, or any employees or representatives thereof.

MISCELLANEOUS

Remedies

The parties acknowledge that irreparable damage would occur in the event of a
breach of any of the provisions of the entire Agreement. Therefore, in addition
to any other remedy to which they are entitled at law or in equity, the parties
shall be entitled to an injunction or injunctions to prevent breaches of such
sections of this Agreement and to enforce specifically the terms and provisions
of such sections.

Jurisdiction and Governing Law

This Agreement shall be governed in accordance with the laws of the State of
Florida and the exclusive jurisdiction for enforcing this agreement shall be the
federal or state courts located in Florida.



--------------------------------------------------------------------------------

Severability

If any provision of this Agreement is found by any court of competent
jurisdiction to be invalid or unenforceable for any reason, such judgment shall
not affect, impair or invalidate the remainder of this Agreement. Furthermore,
if the scope of any restriction contained in this Agreement is too broad to
permit enforcement of such restriction or requirement to its full extent, then
such restriction or requirement shall be enforced to the maximum extent
permitted by law, and the Employee consents and agrees that any court of
competent jurisdiction may so modify such scope in any proceeding brought to
enforce such restriction or requirement.

Amendments

No change, alteration or modification hereof may be made except in a writing,
signed by each of the parties hereto.

Interpretation

The headings in this Agreement are for convenience and reference only and shall
not be construed as part of this Agreement or to limit or otherwise affect the
meaning hereof. This Agreement contains all of the terms and conditions agreed
upon by the parties and no other agreements, oral or otherwise, exist or shall
be binding upon the parties as to the subject matter hereof.

 

AGREED:

/s/ VIRGIL LESLIE

Virgil Leslie

Date: April 30, 2008